Citation Nr: 0212341	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition.

2.  Entitlement to a compensable rating for the service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Houston, Texas Regional Office (RO).

A hearing was held in March 2002 before the undersigned 
Member of the Board sitting at the San Antonio, Texas, 
outpatient clinic.


FINDINGS OF FACT

1.  In a May 1998 decision, the RO denied a claim of 
entitlement to service connection for low back pain.

2.  By letter dated in May 1998, the veteran was notified of 
that decision and his appellate rights and he did not submit 
a timely substantive appeal.

3.  The evidence submitted subsequent to the May 1998 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a back condition.

4.  VA audiological examination in August 2000 revealed Level 
I hearing acuity in both ears.

5.  No pertinent audiological data of record shows greater 
bilateral hearing impairment than was found on VA examination 
August 2000.

6.  There is no evidence that the schedular standards are 
inadequate to compensate average impairment in earning 
capacity attributable to bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.1103 (2001); 66 
Fed. Reg. 50318-50319 (Oct. 3, 2001) (to be codified as 
amended at 38 C.F.R. § 20.302(b)).

2.  The evidence received subsequent to the June 1995 rating 
decision is not new and material and does not serve to reopen 
the veteran's claim of entitlement to service connection for 
a back condition.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

3.  The schedular criteria for a compensable rating for 
bilateral hearing loss are not met, and there is no basis for 
referral for extraschedular consideration.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.85, Diagnostic 
Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  
This new law specifically provides that "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured . . . ."  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran submitted his claim for a compensable rating for 
bilateral hearing loss and his petition to reopen the 
previously denied claim for service connection for a back 
condition in November 1999.  There are no particular 
application forms required for an increased rating claim.  
There is nothing in the record to indicate the need for the 
submission of an application form with regard to the claims.  
Thus, there is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The final regulations implementing the VCAA likewise apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001. See 66 Fed. Reg. 45,620 (Aug. 29, 2001). These new 
regulations do not apply to this claim to reopen, which was 
filed before August 29, 2001.

In August 1998, the RO wrote to the veteran, advising him 
that if he wanted the RO to request treatment records for 
him, he should complete the enclosed VA Form 21-4142, 
Authorization and Consent for Release of Information to the 
VA.  He was advised to submit a separate form for each 
different physician and/or medical facility and to include a 
complete mailing address.  A statement of the case (SOC) was 
issued in May 2000 and a supplemental statement of the case 
(SSOC) was issued in October 2000.  In October 2000, the 
veteran indicated that he did not have any additional 
evidence to submit in support of his claims.  In March 2001, 
the RO issued a statement of the case.  By letter dated in 
April 2001, the RO advised the veteran that the March 2001 
SOC should have been a SSOC, as a substantive appeal was of 
record.  In May 2001, the veteran indicated that he did not 
have any additional evidence to submit.  In March 2002, the 
veteran testified at a hearing before the undersigned Member 
of the Board regarding both the claimed back condition and 
the service-connected hearing loss condition. 

The SOC, SSOCs and letter from the RO to the veteran 
regarding the medical evidence together listed the evidence 
considered, the legal criteria for evaluating each of the 
claims, an analysis of the facts as applied to the applicable 
law, regulations and criteria, and informed the veteran of 
the information and evidence necessary to both support his 
petition to reopen the claim for service connection for a 
back condition and to substantiate the claim for a 
compensable rating for the service-connected bilateral 
hearing loss.  He was informed what evidence VA would request 
and what he should provide.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The RO has obtained the veteran's service medical records.  
The veteran has submitted private treatment records 
pertaining to his back condition.  He testified that he was 
scheduled to see a private physician regarding his back in 
April 2002 and would submit those records, but no additional 
records have been submitted.  He testified that he was not 
receiving any treatment for his service-connected hearing 
loss.  The veteran has not identified any other VA or private 
treatment records pertaining to his claims.  VA has 
undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought.  

The appellant has not been afforded a VA examination with 
respect to his back claim.  He has been afforded a VA 
examination regarding his hearing loss claim.  A VA 
examination is required when such an examination or opinion 
is necessary to make a decision on the claim.  Since he has 
not submitted new and material evidence to reopen the claim 
for service connection for a back condition, an examination 
or opinion is not warranted.  38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  The Secretary 
is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating a claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(d)).

Although the veteran has not been advised of the provisions 
of the VCAA and implementing regulation, the requirements of 
the VCAA have been substantially met by the RO, and there 
would be no possible benefit to delaying adjudication of his 
claims in order to advise him of this compliance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The veteran has 
been advised of the evidence necessary to substantiate both 
of his claims and he has submitted evidence.  He testified in 
March 2002 that there was no additional evidence with regard 
to his claim for a compensable rating for bilateral hearing 
loss.  He indicated that he was seeking additional treatment 
for his back condition but has not submitted any additional 
evidence with regard to that claim.  He has not identified 
any additional evidence regarding either claim that could 
possibly be relevant.  Under the circumstances, adjudication 
of this appeal poses no harm or prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.



II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

In a May 1998 rating decision, the RO denied service 
connection for low back pain.  The veteran was notified of 
that decision and his appellate rights by letter dated in 
that same month.  The veteran submitted a notice of 
disagreement in June 1998 and a SOC was issued in May 1999.  
He did not submit a substantive appeal.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b); 
38 C.F.R. § 20.302(a) (2001).  If a Notice of Disagreement is 
filed within the one-year period, the RO shall issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d).  The veteran 
is provided a period of 60 days (or the remainder of the one-
year period from the date of mailing of the notice of the 
determination being appealed) to file the formal appeal.  38 
U.S.C.A. § 7105(d); 66 Fed. Reg. 50318-50319 (Oct. 3, 2001) 
(to be codified as amended at 38 C.F.R. § 20.302(b)).

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.1103 (2001).  As the 
veteran did not file a substantive appeal within 60 days of 
the May 1999 SOC, the decision became final.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 1998 rating 
decision includes the service medical records which show that 
the veteran was seen for complaints of low back pain on five 
occasions in 1974 with diagnoses of low back strain.  He was 
seen again in April 1976 and the impression was muscle 
tension versus muscle strain.  On separation examination in 
July 1997 the clinical evaluation of the spine was normal.  
The evidence also included September to October 1996 private 
medical records which showed that the veteran was seen for 
complaints of back pain.  A September 1996 evaluation form 
shows that the veteran reported a back injury in 1975 
(falling) and that he had treatments with good results.  The 
assessment was lumbar strain.  Outpatient treatment records 
of Laughlin Air Force Base, dated from July 1979 to June 1984 
showed that on pre-employment examination in July 1979, the 
veteran denied any back aches.  A May 1980 examination report 
noted that the head and back were normal.  A September 1986 
emergency care and treatment record showed that he was struck 
on the back with a metal pipe and the assessment was 
contusion right lumbar area.  A July 1995 VA orthopedic 
examination report showed that he reported injuring his back 
in 1974 and 1975 with occasional intermittent twinge of low 
back pain since that time.  The assessment was recurrent mild 
low back strain.  

The evidence received since the May 1998 rating decision 
consists of (1) March and October 1999 statements of the 
veteran's employer, (2) January 2001 U.S. Department of Labor 
Authorization for Examination and/or Treatment with attached 
Attending Physician's Report, (3) a December 1998 statement 
of Dr. Hector Alejandro Gutierrez with English translation, 
(4) private outpatient treatment records dated from September 
1996 to September 2001), (5) the March 2002 testimony of the 
veteran.

Item (1): March and October 1999 employer statements each 
note that the veteran has a history of back problems and 
indicate that he was placed on light duty because of that 
condition.  

Item (2): January 2001 U.S. Department of Labor Authorization 
for Examination and/or Treatment, shows that the veteran 
suffered injuries to the lower back and right knee after a 
fall on January 10, 2001.  On the attached Attending 
Physician's Report, dated January 25, 2001, the examiner 
noted a history of degenerative disk disease and a diagnosis 
of degenerative disk disease/lumbosacral strain.  It was 
indicated that the condition found was aggravated by the 
employment activity described, indicated as a slip and fall.  

Item (3): the translated December 1998 statement of Dr. 
Hector Alejandro Gutierrez indicates that he consulted the 
veteran on his spinal problem which he reported experiencing 
for the previous two years.  The examiner concluded that the 
veteran had a stretched lumbar and a permanent progressive 
lacerated disc.  

Item (4): private outpatient treatment records dated from 
September 1996 to September 2001 include duplicate copies of 
September to October 1996 treatment records.  The additional 
treatment records include a January 2001 Office Progress Note 
which noted that the veteran complained of back pain and 
reported an injury in January 2001 in which he slipped and 
fell backward but was denied a Workers' Compensation claim.  
He also reported that he had problems in the past starting 
back in 1974 when he picked up a heavy object.  He reported 
that he started having constant pain since 1996.  The 
impression was degenerative disc disease with acute lumbo-
sacral strain.  The additional treatment records show 
outpatient care and physical therapy.

The Board finds that the Items 1, 2, 3, and 4, which include 
employer statements and new private medical evidence does not 
provide evidence which shows that a back disorder was 
incurred in or aggravated by service.  Therefore, the Board 
finds that the new private medical evidence submitted 
subsequent to the May 1998 rating decision, while in some 
part new, is not material because it does not bear directly 
and substantially on the specific matter of the claim, as it 
does not provide any competent evidence tending to show that 
a back disorder is in any way related to the veteran's 
service.  Items 1, 2, and 3, indicate that the veteran has a 
current back disorder but contain no evidence of the 
incurrance of a back injury in service or any opinion 
relating the current back disorder to service.  While Item 4 
included the veteran's reported history of a back injury in 
service, those private treatment records do not include any 
competent medical evidence relating the current back disorder 
to the veteran's service.  Such a showing would be required 
in order for the evidence to bear directly and substantially 
upon the claim such that the evidence would be so significant 
that it must be considered to fairly decide the merits of the 
claim.

As for the duplicate private outpatient treatment records 
submitted by the veteran, that evidence is not new or 
material as it has been previously considered by the RO.  
Such evidence does not constitute new evidence.

The additional evidence also consists Item (5), the March 
2002 testimony of the veteran.  He testified that he first 
injured his back when he was carrying equipment while 
stationed overseas.  He indicated that he received physical 
therapy.  He testified that he reinjured his back when he 
fell off a pull up bar during physical training.  He 
indicated that he was placed on light duty for a few days.  
He did not recall undergoing a physical examination when he 
separated from service.  He indicated that he did not 
complain about his back prior to leaving service.  He 
testified that he did not seek treatment for a back condition 
after leaving service until 1996.  He contended that his 
current back condition was related to the back injuries in 
service.  He initially testified that he had not been told by 
his treating physicians that his current back disorder was 
related to service but went on to testify that physicians 
indicated that it was "probably but not a sure thing."  He 
did not identify the physician who had made that statement.  
He testified that he did not have problems with his back when 
he first got out of service.  He indicated that when he began 
to have back problems in 1996, that it started by itself and 
there was no injury at that time.  He indicated that he 
suffered a back injury in January 2001 when he tripped and 
fell. 

The veteran's testimony, which new, is not material because 
it does not provide evidence which shows that a back disorder 
was incurred in or aggravated by service.  Where a claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Lay 
persons are not qualified to render a medical opinion 
concerning medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran simply has not 
submitted competent medical evidence which shows that the 
claimed back disorder was incurred in or aggravated by 
service.  He made contradictory statements as to whether any 
physician related his current back disorder to service and 
did not identify any competent medical provider made such a 
nexus.  Therefore, his testimony is not material as it does 
not bear directly and substantially upon the claim such that 
it must be considered in order to fairly decide the merits of 
the claim.

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for a back condition, and that claim is 
not reopened.  The benefits sought on appeal with regard to 
that claim remain denied.


III.  Compensable rating for bilateral hearing loss.

The veteran has established service connection for bilateral 
hearing loss.  It has been evaluated as noncompensable.  The 
veteran submitted his claim for a compensable rating for the 
service-connected bilateral hearing loss in November 1999.

In March 2002, the veteran testified that he had not had any 
additional audiological evaluations following an August 2000 
VA audiological evaluation.  He indicated that he had not 
received any treatment for his hearing loss and was not 
prescribed hearing aids.  He testified that he was employed 
as a parts and tool attendant at Lackland Air Force Base.  He 
asserted that his hearing loss prevents him from being 
promoted to a position with a higher salary because he could 
not work near any aircraft.  He indicated that he was 
restricted to working in a low noise area.  He testified that 
he was able to communicate but often had to ask people 
speaking to him to repeat themselves.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2001).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2001).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. § 4.85 (2001).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 38 C.F.R. § 4.85(b) (2001).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment for each ear.  38 
C.F.R. § 38 C.F.R. § 4.85(e) (2001). 

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. 
§ 4.86(a) (2001)

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2001).

On the VA audiology examination in August 2000, the average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz was 
44 decibels in the right ear and 53 decibels in the left ear.  
Speech recognition ability was 86 percent in the right ear 
and 94 percent in the left ear.  The audiological findings 
correspond to a level I hearing in each ear.  38 C.F.R. 
§ 4.85, Table VI (2001).  Under Table VII, a designation of 
level I hearing in the left and right ears yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2001).  The veteran does not meet the criteria of 
38 C.F.R. § 4.86(a) or (b) (2001).

In May 2001, the veteran's representative raised the issue of 
entitlement to a compensable rating on an alternative, 
extraschedular basis.  

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In a precedent opinion of VA's General Counsel, it was held 
that (1) the Board is required to address the issue of 
entitlement to an extraschedular evaluation only where that 
issue is expressly raised by the claimant or in cases in 
which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of a 
claim for an increased rating, the Board has jurisdiction to 
consider the issue; (3) the Board is not precluded from 
issuing a final decision on the issue of increased rating and 
remanding the extraschedular rating issue to the RO; and (4) 
where the claim for an extraschedular evaluation has been 
raised, but the record contains no evidence that would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, determine that referral for extraschedular evaluation 
is not warranted.  See VAOPGCPREC 6-96.  The Board is bound 
by General Counsel precedent opinions. See 38 U.S.C.A. § 
7104(c) (West 1991).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b) (2001).  
There is no evidence that shows such an exceptional or 
unusual disability picture that would render the schedular 
criteria inadequate to measure average earning capacity 
impairment.  The veteran has asserted that his hearing loss 
disability prevents him from receiving a promotion at his job 
because he is unable to work around aircraft.  His 
representative has argued in effect, that the veteran's 
hearing loss results in marked interference with his 
employment.  The record indicates that he is employed at 
Lackland Air Force Base.  He has not indicated that he is 
unable to perform his job duties.  He has presented no 
evidence in support of the contention that his hearing loss 
has resulted in marked interference with his employment, and 
there is no evidence of record which would support that 
claim.  In this case, there is no evidence that the veteran's 
hearing loss disability has interfered with employment in a 
way not contemplated by the rating schedule, nor has it 
resulted in frequent hospitalizations.  In short, there is no 
evidence that the rating schedule is inadequate to compensate 
the average earning capacity impairment resulting from 
impaired hearing.  

The clear preponderance of the evidence is against the 
veteran's claim.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

1.  As new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
back condition, the claim is denied.

2.  Entitlement to a compensable rating for the service-
connected bilateral hearing loss is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

